Citation Nr: 1506264	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO. 12-31 667	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial evaluation in excess of 10 percent for migraines prior to May 23, 2013 and in excess of 30 percent thereafter.

3. Entitlement to service-connection for fibromyalgia, to include as secondary to service-connected PTSD.

4. Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to May 23, 2013.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to March 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As will be discussed in greater detail below, during the pendency of the appeal for a higher rating for PTSD and migraines, the matter of unemployability due to the service-connected disabilities has been raised by the record.  The TDIU claim has been recognized as part and parcel of the increased rating appeal and it is for appellate consideration.  Accordingly, the issues for Board consideration are as listed on the title page of this decision.

The issues of entitlement to service-connection for fibromyalgia, to include as secondary to service-connected PTSD, and entitlement to a TDIU prior to May 23, 2013 are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. Throughout the period on appeal the clinical signs and manifestations of the Veteran's PTSD more nearly approximate occupational and social impairment with deficiencies in most areas.

2. The most probative evidence reflects that throughout the entire period on appeal the Veteran's migraines were manifested by prostrating headaches occurring regularly; the Veteran's migraines have not been productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1. The criteria for an initial 70 percent rating for PTSD, and no higher, have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).

2. The criteria for an initial 30 percent disability rating for migraines, and no higher, have been met for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in June 2010 satisfied the duty to notify provisions with respect to the increased rating claims and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, VA medical records, private medical records, Social Security Administration (SSA) records, examination reports, and the statements of the Veteran.

VA also satisfied its duty to obtain a medical examination when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in October 2010, May 2013, and July 2013.  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  The Veteran did state that she felt the examiner minimized some of her symptoms and level of functional impairment.  However, she did not specifically challenge the competency of the examiner or specifically identify which examination she was referring to.  The Court of Appeals for Veterans Claims and the United States Court of Appeals for the Federal Circuit have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Board therefore presumes the examiners to be competent and the examinations are adequate.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.
II. Increased Rating - General

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court held that in initial rating claims evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of separate ratings for distinct periods of time is required (known as "staged ratings").  See Fenderson, 12 Vet. App. at 126.

III. Increased Rating - PTSD

Service connection for PTSD was granted in the November 2010 rating decision on appeal with a 50 percent initial rating granted.  The Veteran contends that an initial evaluation exceeding 50 percent is warranted.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2014).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2014), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas.

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, American Psychiatric Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125(a), 4.130 (2014).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships. 

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides:
A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

After review of the claims file, the Board finds that a 70 percent evaluation is warranted for the entire period on appeal.  In that regard, the Veteran has consistently and competently reported symptoms including frequent panic attacks, memory impairment, nightmares, sleep disturbances, significant familial problems, depression, and a lack of social engagement.  The medical evidence throughout the period corroborates these symptoms.  Further, the medical evidence, including the October 2010 and July 2013 VA examinations, reflect that the Veteran had daily panic episodes, depressed mood, anxiety, nightmares with chronic sleep impairment, avoidance behavior, difficulty establishing and maintaining effective relationships, a history of losing jobs due to mood instability, and significant impairment of family role functioning.  GAF scores from the October 2010 and July 2013 examinations were 55 and 49 respectively.  These scores are indicative of moderate to severe symptomatology.  The evidence also includes a March 2013 VA treatment report which indicates the Veteran attempted suicide.  Based on the evidence described, the Board finds that the Veteran's PTSD symptoms more closely approximate a 70 percent disability rating.

However, a 100 percent rating is not warranted.  While the Veteran clearly experiences deficiencies in mood, work, and family life, the evidence does not demonstrate that her PTSD symptoms have manifest total occupational and social impairment.  Throughout the period, the Veteran co-habitated with her sister and at times with her granddaughter as well.  She reported attending church on a weekly basis since 2009 along with a weekly dinner.  The Veteran's substantive appeal also indicates she was engaged during the period on appeal.  The Board notes that the Veteran has been awarded a TDIU as of May 23, 2013 and while this is evidence that she is in some respects totally occupationally impaired it is not conclusive on the subject.  Rather, the award of the TDIU was based in part on her service-connected migraines, which are not related to her PTSD.  Additionally, Diagnostic Code 9411 requires both total social and occupational impairment for a 100 percent award.  The evidence simply does not reflect that the Veteran's PTSD symptoms have manifested total social impairment.  As such, a 100 percent evaluation is not warranted for PTSD.

In sum, the extent and severity of the Veteran's actual PTSD symptoms reported and/or shown are suggestive of occupational and social impairment, with deficiencies in work, mood, and family life; i.e., the level of impairment contemplated in the assignment of a 70 percent rating for psychiatric disabilities.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002); Vazquez-Claudio, supra.  More severe symptomatology was not shown at any time during the period on appeal.

IV. Increased Rating - Migraines

The Veteran's migraine headaches are currently rated as 10 percent disabling prior to May 23, 2013, and 30 percent disabling thereafter.

Migraine headaches are evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this Code, a 10 percent disability rating is warranted for characteristic prostrating attacks, averaging one in two months over the last several months.  A 30 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

VA regulations, including the rating criteria, do not define "prostrating" as used in Diagnostic Code 8100.  The Board notes that according to Webster's New World Dictionary of American English, Third College Edition (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994) in which "prostration" is defined as "extreme exhaustion or powerlessness."

Because migraine headaches involve the symptom of head pain, the Board concludes that lay evidence is competent to describe the frequency, severity, and duration of migraine headaches, including whether they are severe enough to cause prostration and whether they are frequent, severe, and prolonged enough to result in severe economic inadaptability.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses); Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Court to remand to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation).  The Veteran's statements about her migraine symptoms constitute competent evidence for rating purposes.

After review of the evidence, the Board finds that a 30 percent evaluation, and no higher, for migraine headaches is warranted for the entire period on appeal.  The October 2010 VA examination report reflects that the Veteran experienced migraines on a weekly basis that lasted for one to two days.  It was also noted that less than half of these attacks were prostrating.  However, the criteria for a 30 percent rating require an average of one prostrating headaches per month for the past several months.  Even with fewer than half of her headaches resulting in prostration, the frequency and severity of the Veteran's migraines still more closely approximate a 30 percent rating prior to May 23, 2013.  Further, in her substantive appeal, the Veteran reported that she experienced two to four headaches a month that were prostrating.  This description coincides with the May 2013 VA examination report which reflects headaches once a week resulting in frequent prostrating attacks.  Based on the medical and lay evidence described, the Board finds that a 30 percent rating is warranted for the entire period on appeal.

However, a higher rating is not warranted at any point during the appeal period.  A 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Veteran experiences frequent prostrating attacks.  However, the record reflects that her symptoms are controlled by over the counter medication and do not impact her ability to work or do daily activities.  While the Veteran is not currently employed, the May 2013 examination report indicates that she is not working due to PTSD and fibromyalgia.  Additionally, the October 2010 examination report reflects that her headaches have no effect on her work or daily activities.  As the evidence does not demonstrate headaches productive of severe economic inadaptability a 50 percent disability rating is not warranted.

V. Other Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD and migraine disabilities are specifically contemplated by the schedular rating criteria.  The Veteran's PTSD has been manifested by deficiencies in mood, family, and work along with nightmares, sleep impairment, panic attacks, social avoidance, and impaired memory.  Additionally, the Veteran's migraines have been manifested by prostrating attacks occurring approximately once a week.  The schedular rating criteria specifically contemplate ratings based on this symptomatology.  38 C.F.R. §§ 4.124a, 4.130 Diagnostic Codes 8100.  In this case, comparing the Veteran's disability level and the symptoms listed in the Rating Schedule, the degrees of disability throughout the entire period under consideration are contemplated by the Rating Schedule and the assigned ratings are therefore adequate.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

ORDER

Entitlement to an initial 70 percent disability rating for PTSD, and no higher, is granted for the entire period on appeal.

Entitlement to an initial 30 percent disability rating for migraines, and no higher, is granted for the entire period on appeal.


REMAND

After review of the record, the Board finds that additional development is necessary prior to adjudication of the Veteran's remaining claims.

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In connection with her claim for service connection for fibromyalgia, the Veteran was afforded a VA examination in November 2013.  After a review of the evidence the examiner concluded that it was less likely as not that the Veteran's fibromyalgia was due to or the result of her service-connected PTSD.  In rendering his opinion the examiner did not use the required "caused or aggravated" language.  Rather, the examiner opined that it was less likely as not that the Veteran's conditions were proximately due to or the result of her service-connected PTSD.  This opinion does not address the issue of aggravation.  As such, remand is necessary in order to obtain a clarifying opinion.

Additionally, during the pendency of the appeal for an increased rating, the Veteran raised the issue of entitlement to a TDIU.  The Veteran's TDIU claim was granted in an April 2014 rating decision with an effective date of May 23, 2013, the date she met the schedular criteria.  However, the RO does not appear to have considered whether or not a TDIU was warranted prior to May 23, 2013.  In this regard the Board notes that the Veteran's claim for an increased rating was received in October 2009.  In compliance with the Court's holding in Rice, and in light of the Board's decision, the RO should consider whether or not a TDIU is warranted prior to May 23, 2013.

Accordingly, the remaining claims are REMANDED for the following action:

1. Obtain a medical opinion from an appropriate VA clinician who has not yet reviewed the Veteran's claim.  The claims file, including a copy of this remand, must be made available to the examiner.  If deemed necessary, an in-person examination should be scheduled and any medically indicated tests should be conducted.  After a review of all the evidence, the examiner is asked to provide the following opinion:

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's fibromyalgia was caused or aggravated by the Veteran's service-connected PTSD.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.
A full and complete rationale should accompany the opinion provided.

2. After undertaking any other development deemed appropriate, to include possibly obtaining a retroactive medical opinion, the RO should adjudicate the issue of entitlement to a TDIU prior to May 23, 2013.  If the scheduler requirements for TDIU under 38 C.F.R. § 4.16(a) are not met, the RO should refer the Veteran's claim to the Director of Compensation and Pension for extraschedular consideration under 38 C.F.R. § 4.16(b).

3. Notify the Veteran that she must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).

4. Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and her representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


